UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7977



HERMAN CEFUS NEWMAN,

                                               Plaintiff - Appellant,

             versus


GENE M. JOHNSON, Director; FRED SCHILLING,
Medical Director; EDDIE PEARSON, Warden;
HUNTER   JOHNSON,  Major; MS.  MASSENGBURG,
Grievance Coordinator,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cv-00566-JBF)


Submitted:    May 4, 2007                      Decided:   May 18, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Cefus Newman, Appellant Pro Se. Mark Ralph Davis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Herman Cefus Newman appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Newman v.

Johnson,   No.   2:05-cv-00566-JBF   (E.D.   Va.   Nov.   6,   2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                - 2 -